UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             2/11/2020
PAULA LISBOA,                                             :
individually and behalf of all others similarly :
situated, ET AL.,                                         :
                                         Plaintiffs,      :                14-CV-8115 (VSB)
                                                          :
                           - against -                    :                      ORDER
                                                          :
                                                          :
J SISTERS 57, INC., ET AL.,                               :
                                         Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

         The parties are directed to meet and confer and submit a joint statute update no later than

February 21, 2020, providing the following:

    1. A statement of all existing deadlines in the case;

    2. A statement describing the status of discovery in this case, and whether the Court should

         schedule a post-discovery conference;

    3. A statement describing the status of any settlement discussions;

    4. A statement as to whether any parties will be making post-discovery motions, and

         proposing a briefing schedule for any such motions;

    5. A statement as to the status of the defaulting Defendant J Sisters 57, Inc., and the status of

         the bankruptcy proceedings giving rise to a stay as to Defendants Jonice Padilha and

         Jocely Padilha.

SO ORDERED.

Dated:       February 11, 2020
             New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
